Case: 17-50624      Document: 00514405408         Page: 1    Date Filed: 03/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-50624                                FILED
                                  Summary Calendar                        March 28, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO REZA-CARBAJAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:16-CR-1460-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Alejandro Reza-Carbajal appeals the 27-month above-Guidelines
sentence and three-year term of supervised release imposed following his
guilty plea conviction for illegal reentry.          He argues that his sentence is
unconstitutional because it exceeds the maximum sentence of 18 U.S.C.
§ 1326(a) charged in the indictment. He correctly concedes, however, that the
issue whether his eligibility for a sentencing enhancement under Section


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50624    Document: 00514405408    Page: 2   Date Filed: 03/28/2018


                                No. 17-50624

1326(b) must be alleged in the indictment and proved to a jury is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014). Thus, summary affirmance is
appropriate. Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2